WHITING, J.
(dissenting.) I cannot agree with the holding' that the question before the trial court was “whether there was substantial credible evidence supporting' the findings of the Industrial ’Comlmissioner.” The statute gives a right to a trial de novo. To restrict the power of the circuit court, as nay colleagues would, absolutely deprives the parties of a trial de novo.
This court erred in Day v. Sioux Falls Fruit Co., 43 S. D. 65, 177 N. W. 816. An examination of the cases cited in the opinion in that case discloses that the decisions in those cases were based upon statutes entirely different from our statutes. See subdivision (f), § 19, Ch. “EmploymentLaws Ill. 1915, p. 410; 1913 Statutes Cal. § 84, p. 318; 1915 Statutes Wis. § 2394; Code Supp. Iowa 1913, §§ 2477m24, 2477m33. In every one of these states, the statutes specifically deprive the trial court of all power except to review questions of law.
While this court is vested with the power to fix rules of .procedure on appeal from the Commissioners to the Circuit Court, it cannot, by rule, either limit or enlarge the jurisdiction of such court.